Opinion by
Morrison, J.,
This case does not differ in any material respect from the *27application of Thomas F. Fanning for a retail liquor license, in which an opinion has been filed in Fanning’s License, 23 Pa. Superior Ct. 622, affirming the order of the'court below, and for the reasons therein stated the assignments of error herein are all dismissed and the order of the court of quarter sessions of the peace refusing the prayer of the petitioner is affirmed and the appeal is dismissed at his costs. ■